Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 11-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolbert (US PGPub No. 2009/0324427).

Tolbert teaches:

limitations from claims 1 and 11, a system comprising: a compressor (302) for a refrigeration system (paragraph 23); and a controller (FIG. 6) that operates the compressor in a flooded-start control mode, the flooded start control mode (see FIG. 5 for example) including operating the compressor according to at least one cycle including a first time period during which the compressor is on, followed by a second time period during which the compressor is off (paragraph 28-33 and FIG. 7; teaching multiple algorithms for starting a flooded compressor, particularly PLOT D), wherein the controller receives asset data corresponding to at least one of a type and a characteristic of at least one component of the 

limitations from claims 2 and 12, wherein the controller communicates with other devices in the refrigeration system to receive the asset data (see FIG. 6; paragraph 28, 36);

limitations from claims 4 and 14, wherein the asset data indicates at least one of a specific type, a capacity, a model number, and a serial number for a flow control device of the refrigeration system (see paragraph 26, 30);

limitations from claims 5 and 15, wherein the asset data indicates at least one of a compressor type and a compressor capacity (paragraph 30);

limitations from claims 6 and 16, wherein the type of the compressor includes data indicating whether the compressor is at least one of a multi-stage compressor, a variable capacity compressor, a modulated compressor, and a compressor having a delayed suction system (paragraph 26 and 30);

limitations from claims 7 and 17, wherein the asset data indicates whether the compressor is a direct suction compressor (paragraph 30 teaches that the algorithms may be selected at least partially based upon compressor type; therefore based upon the compressor type inputted into the controller it will be known whether a direct suction compressor is utilized);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert (US PGPub No. 2009/0324427) as applied to claim 1 above, and in further view of Gomes et al (US PGPub No. 2013/0213064).

Tolbert teaches a condenser and evaporator, but does not teach that data from the devices is used during a startup configuration;

However, Gomes teaches a refrigeration system (FIG. 1) including a compressor (2), condenser (4), evaporator (12), and a controller (40); and wherein characteristic data from the evaporator and condenser are utilized to determine a startup procedure of the compressor (paragraph 40, 49, 54 teaching a particular startup cycle based on condenser and evaporator size/temperature/pressure);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to provide the controller of Tolbert with evaporator and condenser data, as taught by Gomes, in order to allow for a more efficient startup procedure including bypassing certain components until a redistribution of pooled refrigerant occurs (paragraph 51-52 for example);





Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert (US PGPub No. 2009/0324427) as applied to claim 1 above, and in further view of Dudley (US Patent No. 5,012,652).

Tolbert does not teach the use of or the control of, a heater;

Dudley teaches:

limitations from claim 10, a refrigerant compressor (12) including a controller (100) and a crankcase heater (20), wherein the asset data indicates whether the compressor includes a crankcase heater (controller 100 is in communication with the heater and thus is aware of the heaters presence in the system; C. 2 Lines 22-44);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to provide a controllable heater within the system of Tolbert, as taught by Dudley, to reduce the severity of flooded starts during long periods of off-cycle (C. 1 Lines 6-20 of Dudley);





s 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert (US PGPub No. 2009/0324427) as applied to claim 1 above, and in further view of Collins et al (US PGPub No. 2003/0077179).

Tolbert teaches an interface (606) but does not explicitly teach that data may be entered via user input;

However, Collins teaches a refrigerant compressor (10) including a controller (14) for controlling the compressor (paragraph 15); and wherein the controller receives the asset data from user input (via user interface 38; paragraph 46);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to use the interface of Tolbert to allow user input into the compressor system, as taught by Collins, in order to provide additional or updated data to be entered into the control algorithm.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Prior art (8,734,125) teaches the use of crankcase heaters in refrigerant circuits;
Prior art (2008/0216494) teaches multiple asset input to a compressor control (see FIG. 8-9);
Prior art (9,081,394) (5,918474) teach condenser and evaporator data used in compressor control.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746